SHEVIN, Judge.
We reverse the adjudication finding the juvenile guilty of willfully interrupting or disturbing a school, under section 871.01, Fla. Stat. (2001). The state did not establish that the juvenile “deliberately acted to create a disturbance.” S.H.B. v. State, 355 So.2d 1176, 1179 (Fla.1977). Nothing in the record would support a finding that the juvenile acted “with the intention that his behavior impede the successful functioning” of the school or that he acted *672“with reckless disregard of the effect of his behavior.” Id.
Reversed and remanded with instructions to enter a judgment of acquittal.